MEMO. ENDORSED

C8Se PAUSE NERARR Boeument 147 FSS IGFED eager oft

buy ta

iE EL, ECTRO> ICALLY i E
BOC #:

DATER > FHLED:_10 ke 21/2020

 

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES

Attorney General DIVISION OF STATE COUNSEL

LITIGATION BUREAU
October 27, 2020
The Court grants the parties' request to adjourn
(212) 416-8550 the Status Conf. from Oct. 30, 2020 until Jan. 8,

2021 at 10:30 am. The parties are directed to
make any discovery extension request(s) to
Magistrate Judge Krause. A copy of this

BY ECF, e-mail and U.S. Mail to Plaintiff
Hon. Nelson S. Roman
United States District Court

 

Southern District of New York endorsement was not mailed to pro se Pitf as he
300 Quarropas Street consented to electronic service. Clerk of Court
White Plains. New York 10601 requested to terminate the motion (doc. 147).
Dated: : a
SO ORDERED: >
Re: Amaker y. Lee (13 Civ. 5292) (NSR) ct. 27, 2020 OO ee
Dear Judge Roman: HON. NELSONS. ROMAN | }
UNITED STATES DISTRICT JUDGE.

This Office represents the three remaining New York State Department of Corrections and
Community Supervision (“‘DOCCS”) Defendants in the above-referenced action. We write on
behalf of Plaintiff and Defendants to request that the status conference scheduled for October 30,
2020, be adjourned to a date convenient for the Court after November 30, 2020. The reason for
the request is that Plaintiff requires additional time to complete discovery, as the demands of his
employment and efforts to move his residence have impeded the prosecution of his remaining
claims. Defendants have agreed to accommodate the extension, and note that the pandemic has
also complicated the correspondence from DOCCS from which certain documentation has been
requested. Accordingly, the parties also request that the time within which to take Plaintiffs
deposition be extended until November 30, 2020.

Thank you for the Court’s consideration.
Respectfully submitted,

s/
Michael J. Keane
Assistant Attorney General
michael.keane@ag.ny.gov
cc: Anthony Amaker (By U.S. Mail and e-mail)

_140 Moore Street / Apt. #7A
Brooklyn, New York 11206
amakeranthony27@gmail.com

28 Liberty Street, New York, N.Y. 10005 @ Phone (212) 416-8550 @ Fax (212) 416-6075 @ Not For Service of Papers
http: //www.ag.ny.gov
